Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Brooks, Reg. No. 73,613 on 01/07/2022.

As per [0026] of the Specification please delete the extra period at the end of the paragraph.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A system comprising: 







	a server configured to:
		receive a single function call, wherein the single function call is generated based on a first input, the first input including a logical object location and at least one metadata export option, wherein a plurality of logical objects are stored at the logical object location in a memory of the server, and wherein the at least one metadata export option specifies only changes made to the plurality of logical objects;
		create an export job based on the single function call; 
		store the export job in a job queue of the server;
		determine when a computing resource of the server is available to execute the export job;
		execute the export job using the computing resource when the computing resource is available, wherein execution of the export job queries the logical object location stored on the server using the single function call;
		store results of the query in the memory of the server;
		convert the stored results into a job manifest, the job manifest including metadata for each of the plurality of logical objects stored at the logical object location; and
store the job manifest in a job manifest memory location.

Claim 2. (Currently Amended) The system of claim 1, wherein  the job manifest is presented to  a user on a user interface in response to a second input from the user.

Claim 3. (Original) The system of claim 1, wherein the at least one metadata export option is at least one selected from the group comprising a memory location option, an encryption option, a communication queue option, a change token option, a metadata scope option, a version scope option, a child logical object scope option, and a security scope option.

Claim 4. (Original) The system of claim 1, wherein the logical object location includes a URL.

Claim 5. (Currently Amended) The system of claim 1, wherein the  server is further configured to generate a message associated with the execution of the export job.

Claim 6. (Original) The system of claim 5, wherein the message includes a status of the export job.

Claim 7. (Original) The system of claim 5, wherein the message includes an error associated with the export job.

Claim 8. (Original) The system of claim 1, wherein the export job includes a plurality of tasks, and wherein the computing resource is one of a plurality of computing resources.

Claim 9. (Original) The system of claim 8, wherein different computing resources of the plurality of computing resources execute different tasks of the plurality of tasks.

Claim 10. (Canceled)

Claim 11. (Currently Amended) A method comprising: 

	receiving, by a server, a single function call, wherein the single function call is generated based on a first input, the first input including a logical object location and at least one metadata export option, wherein a plurality of logical objects are stored at the logical object location in a memory of the server, and wherein the at least one metadata export option specifies only changes made to the plurality of logical objects;
	creating,  by the server, an export job based  on the single function call; 
	storing,  by the server, the export job in a job queue of the server; 
 by the server, when a computing resource of the server is available to execute the export job; 
	executing,  by the server, the export job using the computing resource when the computing resource is available, wherein executing the export job includes querying, by the server, the logical object location stored on the server using the single function call; 
	storing, by the server, results of the query in the memory of the server;
	converting, by the server, the stored results into a job manifest, the job manifest including metadata for each of the plurality of logical objects stored at the logical object location; and 
	storing,  by the server, [[a]] the job manifest in a job manifest memory location.

Claim 12. (Currently Amended) The method of claim 11,  wherein the job manifest  is presented to  a user on a user interface in response to a second input from the user.

Claim 13. (Original) The method of claim 11, wherein the at least one metadata export option is at least one selected from the group comprising a memory location option, an encryption option, a communication queue option, a change token option, a metadata scope option, a version scope option, a child logical object scope option, and a security scope option.

Claim 14. (Original) The method of claim 11, wherein the logical object location includes a URL.

Claim 15. (Currently Amended) The method of claim 11, further comprising generating,  by the server, a message associated with the execution of the export job.

Claim 16. (Original) The method of claim 15, wherein the message includes a status of the export job.

Claim 17. (Original) The method of claim 15, wherein the message includes an error associated with the export job.

Claim 18. (Original) The method of claim 11, wherein the export job includes a plurality of tasks, and wherein the computing resource is one of a plurality of computing resources.

Claim 19. (Original) The method of claim 18, wherein different computing resources of the plurality of computing resources execute different tasks of the plurality of tasks.

Claim 20. (Cancelled)

Claim 21. (Canceled)

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1-9 and 11-19 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 7, 2022